DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 3/3/2020 has been entered. Claims 1-5 are 
presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yamamoto et al. (Yamamoto et al. – 2008/0105672; herein after referred to as “Yamamoto”).
Regarding claim 1, Yamamoto discloses a high-frequency thawing apparatus comprising: 
a heating chamber (Yamamoto; par. 0028, 0029, 0034 – thawing space V, thawing spaces V1, V2, and V3);  
5upper and lower electrodes with a to-be thawed object interposed therebetween, the upper and lower electrodes being disposed in parallel to each other in the heating chamber (Yamamoto; par. 0009, 0022, 0033, 0088 – opposing electrodes around the chamber and frozen materials, opposing electrodes 30 disposed oppositely at top and bottom to apply high frequency waves to the frozen material R; top electrode group 32, bottom electrode 35, second top electrode group 33); 
a voltage applying unit configured to apply a high-frequency voltage between the upper and lower electrodes (Yamamoto; par. 0009, 0022, 0033, 0088 – opposing electrodes around the chamber and frozen materials, opposing electrodes 30 disposed oppositely at top and bottom to apply high frequency waves to the frozen material R; top electrode group 32, bottom electrode 35, second top electrode group 33; 0048 – power supply device 54, oscillator 51 applies a high frequency voltage to the eletrodes); 
a reflective-power detecting unit configured to detect a reflective power of the high- 10frequency voltage applied by the voltage applying unit (Yamamoto; par. 0009, 0022, 0033, 0088 – opposing electrodes around the chamber and frozen materials, opposing electrodes 30 disposed oppositely at top and bottom to apply high frequency waves to the frozen material R; top electrode group 32, bottom electrode 35, second top electrode group 33; 0048 – power supply device 54, oscillator 51 applies a high frequency voltage to the electrodes; 0072 – operating status of the high frequency thawing apparatus 10; par. 0079, 0080 – sensor detecting a frozen material R); 
a thawing-completion determining unit configured to determine thawing completion, by estimating a progress status of the to-be thawed object on the basis of how a detected signal detected by the reflective-power detecting unit has changed since thawing was started (Yamamoto; par. 0009, 0022, 0033, 0088 – opposing electrodes around the chamber and frozen materials, opposing electrodes 30 disposed oppositely at top and bottom to apply high frequency waves to the frozen material R; top electrode group 32, bottom electrode 35, second top electrode group 33; 0048 – power supply device 54, oscillator 51 applies a high frequency voltage to the electrodes; 0072 – operating status of the high frequency thawing apparatus 10); and 
a control unit configured to control the voltage applying unit on the basis of a 15determination made by the thawing-completion determining unit (Yamamoto; par. 0009, 0022, 0033, 0088 – opposing electrodes around the chamber and frozen materials, opposing electrodes 30 disposed oppositely at top and bottom to apply high frequency waves to the frozen material R; top electrode group 32, bottom electrode 35, second top electrode group 33; 0048 – power supply device 54, oscillator 51 applies a high frequency voltage to the electrodes; par. 0072 – operating status of the high frequency thawing apparatus 10; par. 0026, 0068, 0069, 0071, 0072, 0075, 0077 – control device 70, mico-computer, CPU 71).  

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose: 
i. the high-frequency thawing apparatus according to claim 1, wherein upon change in the detected signal from an increase zone to a stable zone, the thawing-completion determining unit determines that the thawing has been completed, the increase zone indicating a steep increase in the reflective power. the stable zone indicating no steep increase in the reflective power (claim 2).  
20ii. the high-frequency thawing apparatus according to claim 2. wherein the high-frequency thawing apparatus has a heating-extension mode for further heating even after the change in the detected signal to the stable zone, and the control unit uses a time ranging from heating start to when the detected signal reaches the stable zone, as an element for determining a time for the further heating in the heating- 25extension mode (claim 3).  
iii. the high-frequency thawing apparatus according to claim 3, wherein the control unit further uses information about a temperature of the to-be thawed object measured before the heating start, as an element for determining the time for the further heating in the heating-Attorney Docket No.: US80902 18J02494-0/US19 extension mode (claim 4).  
iv. the high-frequency thawing apparatus according to claim 1. comprising a matching circuit configured to perform impedance regulation when a ratio of the reflective power to an incident power of the high-frequency voltage exceeds a threshold. 5wherein when the ratio of the reflective power to the incident power of the high- frequency voltage does not exceed the threshold even after a lapse of a predetermined time since the impedance regulation performed by the matching circuit, the thawing-completion determining unit determines that the thawing has been completed (claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2887